PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/759,051
Filing Date: 2 Jul 2015
Appellant(s): Conti Temic Microelectronic GmbH



__________________
Mark P. Weichselbaum
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 30, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 17-27 and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalithambika et al. (U.S. Patent 8,411,468, hereafter Lalithambika).

(2) Response to Argument
	On page 9 of the Appeal, Appellant asserts that Lalithambika teaches that the base current is adjust to only one control value to complete the switching on operation. Examiner respectfully disagrees. Lalithambika teaches a first control value (highest value of Ibase; Figure 20), a second control value (middle Ibase value), and a third control value (lowest value of Ibase until On/Off Control switches Off). Lalithambika further teaches performing the switching on when the switching on has been initiated (column 19 lines 28-31 where after the base current is stopped, the transistor is maintained in an on state by its stored charge). Therefore, performing the “switching on when the switching on has been initiated”, as defined by adjusting the control signals in the manner recited in claim 17 to enable the transistor to be in an on state using its stored charge, is taught by Lalithambika. 
	Appellant further asserts that the middle level of Ibase is applied after the switching on operation is completed. Examiner respectfully disagrees. Lalithambika teaches applying a variable charge to the base of the transistor (middle value of Ibase; Figure 20) which enables the transistor to be in an on state based on its stored charge, completing the switching on operation (column 19 lines 28-31). 
	On page 10 of the Appeal, Appellant asserts that the third control value, the lowest level of Ibase is applied to initiate the switching off operation. Examiner respectfully disagrees. Lalithambika teaches that the switching off operation is controlled by the end of the desired on period (column 19 lines 47-48, where the desired on period starts when Ibase is at the lowest level and ends when enough stored charge controlled by the middle level of Ibase has decayed) or a base turn-off pulse (Figure 20; column 19 lines 49-51) or when On/Off Control is Off (Figure 20). Lalithambika teaches that the gate voltage end value (when the transistor is in an on state by its stored charge) is selected (by applying the lowest level of Ibase at the end of the variable time period) to turn on the electronic component (the transistor is in an on state by its stored charge) when the switching on has been initiated (via the Ibase values of Figure 20). 
	On pages 11 and 12 of the Appeal, Appellant asserts that the transistor is turned off by only turning off the gate voltage and allowing the stored charge to decay. Examiner notes that claim 17 recites “in order to perform the switching on…or perform the switching off.” Lalithambika teaches that the gate voltage end value (when the transistor is in an on state by its stored charge) is selected (by applying the lowest level of Ibase at the end of the variable time period) to turn on the electronic component (the transistor is in an on state by its stored charge) when the switching on has been initiated (via the Ibase values of Figure 20).
	Appellant further asserts that the only value of Ibase that is used to perform the switching on when the switching on has been initiated is the highest value of Ibase shown in Figure 20. Examiner respectfully disagrees for the reasons stated above.
	On page 13 of the Appeal, Appellant asserts that the middle and lower values of Ibase in Figure 20 are not part of the switching on process. Examiner respectfully disagrees for the reasons stated above.
	Appellant further asserts that there is an error in the Final Office Action in comparing the second/third control value with the middle/lowest value of Ibase in Figure 20 of Lalithambika because they are not used “in order to perform the switching on” as recited in claim 17. Examiner respectfully disagrees for the reasons stated above. 
	On page 14 of the Appeal, Appellant asserts that Figure 20 of Lalithambika does not teach “switching on when the switching on has been initiated”,  “adjusting the control signal to the second control value” or “adjusting the control signal to a third control value” as recited in claim 17. Examiner respectfully disagrees for the reasons stated above. 
	Appellant further asserts that Lalithambika does not teach that the gate voltage end value is selected to turn on the electronic component when the switching on has been initiated. Examiner respectfully disagrees for the reasons stated above. 
	Appellant further asserts that there are not any values in Figure 20 of Lalithambika that can be equated with the second and third control values in claim 17. Examiner respectfully disagrees for the reasons stated above. 
	On page 15 of the Appeal, Appellant asserts that only one control value, the lowest value of Ibase is used to switch off the electronic component, and three control values cannot be identified. Examiner notes that claim 17 recites “in order to perform the switching on…or perform the switching off.” Therefore, Lalithambika teaches performing the switching on when the switching on has been initiated and meets the limitations of claim 17. 
	Appellant further asserts that Figure 20 of Lalithambika does not teach that the switching off has been initiated by “a level-change instant by a change in the pulse-width modulation signal at which the pulse-width-modulation signal changes from a lower level to an upper level” as recited in claim 17. Examiner respectfully disagrees. Lalithambika teaches a level-change instant by a change in the pulse-width modulation signal at which the pulse-width-modulation signal changes from a lower level to an upper level (via On/Off Control; Figure 20 at On, which changes from a lower level to the On level).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
Conferees:
/Menatoallah Youssef/SPE, Art Unit 2849                                                                                                                                                                                                        Menatoallah Youssef

/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.